Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2018, 10/18/2018, 05/23/2019, 11/13/2019 and 01/12/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each of the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-23 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-20, drawn to an aesthetic composition for the prevention or treatment of skin aging and a kit comprising an aesthetic composition for the prevention of skin aging, classified in A61K8/9717, A61K8/9787, A61Q19/08, A61K8/676, A61N5/067, A61K2800/81, A61K8/66 and A61K2800/91. Please note additional Election of Species Requirement(s) outlined below.
Group II, claims 21-23, drawn to a process for preventing skin aging with an aesthetic composition, classified in A61K8/9717, A61K8/9787, A61Q19/08, A61K8/676, A61N5/067, A61K2800/81, A61N5/0616, A61N5/062, A61K8/66 and A61K2800/91. Please note additional Election of Species Requirement(s) outlined below.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product. For example, Stutz et al (US Pub. No. 20100316720, published 12/16/2010), teaches a method for treating or preventing or delaying skin aging with a cosmetic composition comprising an extract from snow algae, more particularly from Chlamydocapsia sp. Please see ¶s 0017-0019 and Example 10.
The search and consideration of art directed toward the composition and the methods of using the composition would be substantially divergent and therefore would present an undue burden to examine all groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: 
Election of Group I Requires Applicant To Make The Following Species Election: 
A) specific telomerase composition: Applicants must elect a specific telomerase composition, representing the “a telomerase composition”. For example, an election of a composition comprising Dendropanax morbifera Lev. extract or an election of a composition comprising Kappaphycus alvarezii extract, etc., would be considered as a proper species election.
B) specific skin dermis irradiating laser: Applicants must elect a specific skin dermis irradiating laser, representing the “a skin dermis irradiating laser”.
C) specific skin muscle layer irradiating laser: Applicants must elect a specific skin muscle layer irradiating laser, representing the “a skin muscle layer irradiating laser”.
D) specific additional active(s): Applicants must elect a specific additional active(s), representing the “one or more of  ….”, recited in claims 9-10.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group II Requires Applicant To Make The Following Species Election: 
A) specific telomerase composition: Applicants must elect a specific telomerase composition, representing the “a telomerase composition”. For example, an election of a composition comprising Dendropanax morbifera Lev. extract or an election of a composition comprising Kappaphycus alvarezii extract, etc., would be considered as a proper species election.
B) specific skin dermis irradiating laser: Applicants must elect a specific skin dermis irradiating laser, representing the “a skin dermis irradiating laser”.
C) specific skin muscle layer irradiating laser: Applicants must elect a specific skin muscle layer irradiating laser, representing the “a skin muscle layer irradiating laser”.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629